Exhibit EXCHANGE AND AMENDATORY AGREEMENT This Exchange And Amendatory Agreement (this “Agreement”), dated as of April 13, 2010, is made by and among, China Networks International Holdings Ltd., a British Virgin Islands corporation (the “Company”), China Networks Media Ltd., a British Virgin Islands corporation and wholly-owned subsidiary of the Company (“China Media”), the individuals signatory hereto (each a “Holder”, and collectively, the “Holders”), and Kerry Propper, an individual (“Propper”). Background On July 21, 2008, China Media and the Holders entered into that certain Purchase
